December 2, 2015 GENERAL CALIFORNIA MUNICIPAL MONEY MARKET FUND Supplement to Prospectus dated April 1, The following changes will take effect on January 1, 2016 The following will replace the second paragraph in the sections entitled "Fund Summary—Principal Investment Strategy" and "Fund Details—Goal and Approach": To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in short-term, high quality municipal obligations that provide income exempt from federal and California state income taxes. The fund also may invest in high quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. The following will replace the third paragraph in the section entitled "Fund Summary—Principal Investment Strategy": Although the fund seeks to provide income exempt from federal and California state income taxes, income from some of the fund's holdings may be subject to the federal alternative minimum tax. The following will replace the fifth paragraph in the section entitled "Fund Details—Goal and Approach": Although the fund seeks to provide income exempt from federal and California state income taxes, income from some of the fund's holdings may be subject to the federal alternative minimum tax. The fund also may invest temporarily in high quality, taxable money market instruments, including when the portfolio manager believes acceptable California municipal obligations are not available for investment.
